Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 4-10 are allowed.
The following is an examiner’s statement of reasons for allowance: prior art does not show a hollow composite beam using a dual-web comprising a dual-web fromed by two incline plates to form an internal space between a lower surface of a top flange of a steel beam and an upper surface of a bottom flange of the steel beam, an anchoring unit comprising a separable bolt having a bolt-body part inserted into the bolt hole formed in the anchoring wedge so that a portion at which a front end part is formed is exposed to the internal groove, wherein the bolt-body part is a rod member having a fastener formed in a middle of the rod member and fastened with the fastening part of the anchoring wedge to move in a crewing manner while rotating in combination with other claimed limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHI DT A whose telephone number is (571)272-6864571-272-6864.  The examiner can normally be reached on M-F 8-5 EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/PHI D A/Primary Examiner, Art Unit 3633                                                                                                                                                                                                        


Phi Dieu Tran A

2/22/22